DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-30) in the reply filed on 02/23/2022 is acknowledged.
Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2022.
Claim Objections
Claims 8-9, 11-15, 18-20, 23-30 are objected to because of the following informalities:  
Claim 8 Line 2 states in part: “said stator” should be changed to state: --a stator--
Claim 9 Line 2 states in part: “said stator” should be changed to state: --a stator--
Claim 11 Line 3 states in part: “and shaft forming” should be changed to state: --and said shaft forming--
Claim 13 Line 2 states in part: “wherein said pump comprises” should be changed to state: --wherein said turbomolecular pump comprises--
Claim 13 Line 4 states in part: “a pressure at an inlet” should be change to state: --[[a]] the pressure at [[an]] the inlet--
Claim 18 Line 2 states in part: “said stator” should be changed to state: --a stator--
Claim 19 Line 2 states in part: “said stator” should be changed to state: --a stator--
Claim 20 Line 3 states in part: “the most downstream blade” should be changed to state: --a most downstream blade--
Claim 23 Line 1-3 states: “wherein said turbomolecular pump comprises a Holweck drag stage, said skirt portion comprising a skirt of a Holweck drag stage.” Should be changed to state --wherein the drag stage of said turbomolecular pump is a Holweck drag stage, said skirt portion being part of [[a]] the Holweck drag stage.--.  
Claim 28 Line 2 states in part: “wherein said pump comprises” should be changed to state: --wherein said turbomolecular pump comprises--
Claim 28 Line 4 states in part: “a pressure at an inlet” should be change to state: --[[a]] the pressure at [[an]] the inlet--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15, 20, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: Line 4-6 states: “said control motor is sized to output a power that is three or more times larger than a power required to drive said shaft at a constant velocity that is sufficiently high to provide an exhaust pressure of 5 millibars.”. It is unclear the exact limitations the applicant is introducing here, specifically the amount of power that the control motor would have to supply in order to rotate at “a constant velocity that is sufficiently high to provide an exhaust pressure of 5 millibars.” Would be dependent on: the particular gas being moved, the overall construction of the turbomolecular pump, a temperature and pressure of the environment that surrounds the pump, a temperature and pressure of the environment that the pump exhausts to, and a temperature and pressure of the particular gas that the pump displaces. Therefore, in the context of the pump arts, the claim language “said control motor is sized to output a power that is three or more times larger than a power required to drive said shaft at a constant velocity that is sufficiently high to provide an exhaust pressure of 5 millibars.” Would relate to the particular fluid and its properties upstream and downstream of the pump, as well as the particular construction of the pump its self. However, the particular fluid and its properties upstream and downstream of the pump, as well as the particular construction of the pump its self is not positively recited per se, and is not part of the inventive structure in the instant application. Therefore, since the power required to drive said shaft at a constant velocity that is sufficiently high to provide an exhaust pressure of 5 millibars, varies depending on the operating conditions of the claimed device and the properties of the fluid moved by the device, it is not clear whether infringement would occur as soon as an infringing apparatus is manufactured or assembled? Or if infringement would only occur once the device is placed in operation, and the construction and the particular fluid moved and its properties, are such that the motor “is sized to output a power that is three or more times larger than a power required to drive said shaft at a constant velocity that is sufficiently high to provide an exhaust pressure of 5 millibars” as presumably required by the claim? Therefore the scope of the claim is unclear. As a result the language of claim 1 is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement of the claim, and a rejection under §112(b) is appropriate. See MPEP §2173.02 II and Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).--For examination purposes the limitations of claim 1 will be examined as best understood.--
Regarding Claim 1: The term “sufficiently high” in claim 1 is a relative term which renders the claim indefinite. The term “sufficiently high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination “sufficiently high” will be examined as best understood.
Regarding Claim 20: The term “substantially equal to” in claim 20 is a relative term which renders the claim indefinite. The term “substantially equal to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination “substantially equal to” will be examined as best understood.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-23 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Englander USPN 5662456.

    PNG
    media_image1.png
    662
    1087
    media_image1.png
    Greyscale
Annotated Figure 1 of Englander USPN 5662456 (Attached Figure 1)

    PNG
    media_image2.png
    613
    1094
    media_image2.png
    Greyscale
Annotated Figure 4 of Englander USPN 5662456 (Attached Figure 2)
Regarding Claim 16: Englander USPN 5662456 discloses all of the claimed limitations including: A turbomolecular pump (the turbomolecular pump is defined by the sum of its parts, also see Column 1 Line 60-65, Column 2 Line 19-25, Column 3 Line 5-16) comprising: a rotor (8, Column 2 Line 5-18, Fig 1| 8, Column 2 Line 5-18, Fig 4) comprising a plurality of blades (= two blades 15 indicated in Fig 1 | = two blades 15 indicated in Fig 4) mounted on a rotatable shaft (i.e. fixed to shaft 10 connecting the rotor 8 to the motor rotor as seen in Fig 1 | i.e. fixed to cylindrical shaft portion of the rotor surrounding bearings 9 in Fig 4, the cylindrical shaft portion provides a link between blades 15 and element 31 in Fig 4); a control motor (11 - Fig 1 | 11 - Fig 4) for driving said rotatable shaft (Column 2 Line 5-18 - Fig 1 | Column 2 Line 5-18, Column 3 Line 26-28 - Fig 4); wherein said rotor further comprises a skirt portion (see Annotated Figure 1 of Englander USPN 5662456 (Attached Figure 1) above | see Annotated Figure 4 of Englander USPN 5662456 (Attached Figure 2) above) extending in an axial direction beyond said blades of said rotor (as seen in Attached Figure 1 the skirt portion extends in the axial direction beyond the plurality of blades | as seen in Attached Figure 2 the skirt portion extends in the axial direction beyond the plurality of blades) and having an annular cross section (as seen in Attached Figure 1 the skirt portion has an annular cross section | as seen in Attached Figure 2 the skirt portion has an annular cross section), said skirt portion forming a rotor of said control motor (Attached Figure 1 | Attached Figure 2) and being coaxial with and surrounding said shaft (Attached Figure 1 | Attached Figure 2).
Regarding Claim 17: Englander USPN 5662456 does disclose the limitations: wherein said skirt portion comprises a smaller cross section adjacent to said blades of said rotor and a larger cross section remote from said blades (as seen in Attached Figure 1 the cross section adjacent the blades is smaller in diameter then a diameter of the indicated cross section remote from the blades | as seen in Attached Figure 2 the cross section (i.e. cross section of indicated top surface) adjacent the blades is smaller in diameter then a diameter of the indicated cross section remote from the blades).
Regarding Claim 18: Englander USPN 5662456 does disclose the limitations: wherein a stator of said control motor (Attached Figure 2) is arranged inside said skirt portion (Attached Figure 2) and around said shaft (Attached Figure 2, the stator is located near (i.e. around) said shaft).
Regarding Claim 19: Englander USPN 5662456 does disclose the limitations: wherein a stator of said control motor (Attached Figure 2) is arranged around said skirt portion (Attached Figure 2, the stator is located near (i.e. around) said skirt portion, --it is noted that the claim does not require the stator of the control motor to surround said skirt portion--).
Regarding Claim 20: Englander USPN 5662456 does disclose the limitations: wherein said skirt portion has an inner diameter (i.e. inner diameter of skirt portion indicated in Attached Figure 1 | i.e. inner diameter of skirt portion indicated in Attached Figure 2) substantially equal to (i.e. almost equal to) an inner diameter of a most downstream blade of said turbomolecular pump (i.e. inner diameter of skirt portion indicated in Attached Figure 1 | i.e. inner diameter of skirt portion indicated in Attached Figure 2).
Regarding Claim 21: Englander USPN 5662456 does disclose the limitations: wherein said turbomolecular pump (Fig 4) comprises a drag stage (7,31,32, Column 3 Line 8-16).
Regarding Claim 22: Englander USPN 5662456 does disclose the limitations: wherein said turbomolecular pump (Fig 1) does not comprise a drag stage (the embodiment of Fig 1 does not include a drag stage).
Regarding Claim 23: Englander USPN 5662456 does disclose the limitations: wherein the drag stage of said turbomolecular pump (Fig 4, 7,31,32) is a Holweck drag stage (Column 3 Line 8-16), said skirt portion (Attached Figure 2) being part of the Holweck drag stage (as seen in Fig 2 and Attached Figure 2, the skirt portion is part of the Holweck drag stage, 7,31,32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander USPN 5662456 in view of Schofield US 2006/0099094.
Regarding Claim 1: Englander USPN 5662456 does disclose the limitations: A turbomolecular pump (the turbomolecular pump is defined by the sum of its parts, also see Column 1 Line 60-65, Column 2 Line 19-25, Column 3 Line 5-16) comprising: a rotor (8, Column 2 Line 5-18, Fig 1| 8, Column 2 Line 5-18, Fig 4) comprising a plurality of blades (= two blades 15 indicated in Fig 1 | = two blades 15 indicated in Fig 4) on a rotatable shaft (i.e. on shaft 10 connecting the rotor 8 to the motor rotor as seen in Fig 1 | i.e. on cylindrical shaft portion of the rotor surrounding bearings 9 in Fig 4, the cylindrical shaft portion provides a link between blades 15 and element 31 in Fig 4); a control motor (11 - Fig 1 | 11 - Fig 4) for driving said rotatable shaft (Column 2 Line 5-18 - Fig 1 | Column 2 Line 5-18, Column 3 Line 26-28 - Fig 4).
Englander USPN 5662456 is silent regarding the limitations: wherein said control motor is sized to output a power that is three or more times larger than a power required to drive said shaft at a constant velocity that is sufficiently high to provide an exhaust pressure of 5 millibars. 
However Schofield US 2006/0099094 does disclose the limitations: a rotor 52 comprising a plurality of blades 58 on a rotatable shaft 32; a control motor 34 for driving said rotatable shaft (¶0019-¶0020); wherein said control motor 34 is sized to output a power (2kw) that is three or more times larger than a power required to drive said shaft (typical motors for similar pumping mechanisms are 200w, the 2kw motor is 10 times larger than required, ¶0029; ten times larger is greater than three times larger) at a constant velocity that is sufficiently high to provide an exhaust pressure of 5 millibars (the size of the motor taught by Schofield would be capable of rotating the drive shaft at a constant velocity that is sufficiently high to provide an exhaust pressure of 5 millibars (i.e. the motor would be able to address the claimed conditions at least when the pressure at the inlet is close to the desired exhaust pressure of 5 millibars)). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control motor (11 - Fig 1 | 11 - Fig 4) of Englander USPN 5662456 with the oversized 2kw motor 34 of Schofield US 2006/0099094 in order to use the additional power of the oversized motor to control the pressure of the molecular pumping mechanism (¶0029).
Further Regarding Claim 1: At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to­ “size an output power of the control motor to be three or more times larger than a power required to drive said shaft at a constant velocity that is sufficiently high to provide an exhaust pressure of 5 millibars”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
Regarding Claim 2: Englander USPN 5662456 does disclose the limitations: wherein said turbomolecular pump (Fig 4) comprises a drag stage (7,31,32, Column 3 Line 8-16).
Regarding Claim 3: Englander USPN 5662456 does disclose the limitations: wherein said turbomolecular pump (Fig 1) does not comprise a drag stage (the embodiment of Fig 1 does not include a drag stage).
Regarding Claim 4: Englander USPN 5662456 does disclose the limitations: said rotor further comprises a skirt portion (see Annotated Figure 1 of Englander USPN 5662456 (Attached Figure 1) above | see Annotated Figure 4 of Englander USPN 5662456 (Attached Figure 2) above) extending in an axial direction beyond said blades of said rotor (as seen in Attached Figure 1 the skirt portion extends in the axial direction beyond the plurality of blades | as seen in Attached Figure 2 the skirt portion extends in the axial direction beyond the plurality of blades) and having an annular cross section (as seen in Attached Figure 1 the skirt portion has an annular cross section | as seen in Attached Figure 2 the skirt portion has an annular cross section) coaxial with and surrounding said shaft (Attached Figure 1 | Attached Figure 2), said skirt portion forming a rotor of said control motor (Attached Figure 1 | Attached Figure 2).
Regarding Claim 5: Englander USPN 5662456 does disclose the limitations: wherein said turbomolecular pump (Fig 4) comprises a Holweck drag stage (=7,31,32, Column 3 Line 8-16), said skirt portion (Attached Figure 2) comprising a skirt of said Holweck drag stage (as seen in Fig 2 and Attached Figure 2, the skirt portion is a skirt part of the Holweck drag stage, 7,31,32).
Regarding Claim 7: Englander USPN 5662456 does disclose the limitations: wherein said skirt portion comprises a smaller cross section adjacent to said blades of said rotor and a larger cross section remote from said blades (as seen in Attached Figure 1 the cross section adjacent the blades is smaller in diameter then a diameter of the indicated cross section remote from the blades | as seen in Attached Figure 2 the cross section (i.e. cross section of indicated top surface) adjacent the blades is smaller in diameter then a diameter of the indicated cross section remote from the blades).
Regarding Claim 8: Englander USPN 5662456 does disclose the limitations: wherein a stator of said control motor (Attached Figure 2) is arranged inside said skirt portion (Attached Figure 2) and around said shaft (Attached Figure 2, the stator is located near (i.e. around) said shaft).
Regarding Claim 9: Englander USPN 5662456 does disclose the limitations: wherein a stator of said control motor (Attached Figure 2) is arranged around said skirt portion (Attached Figure 2, the stator is located near (i.e. around) said skirt portion, --it is noted that the claim does not require the stator of the control motor to surround said skirt portion--).
Regarding Claim 10: Englander USPN 5662456 does disclose the limitations: wherein said pump (Fig 1 | Fig 4) comprises a pump housing (2, Column 2 Line 5-20) and said control motor 11 is located within said pump housing (as seen in Fig 1, control motor is located within housing 2 | as seen in Fig 4, control motor 11 is located within housing 2).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander USPN 5662456 in view of Schofield US 2006/0099094 as applied to claim 4 above, and further in view of Casaro USPN 6158986.
Regarding Claim 6: Englander USPN 5662456 as modified by Schofield US 2006/0099094 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Englander USPN 5662456 is silent regarding the limitations: wherein said skirt portion comprises magnets. 
However Casaro USPN 6158986 does disclose the limitations: a vacuum pump (Fig 1) comprising a rotor 9, and having an outer rotor motor (7,8, Fig 1, Column 2 Line 65-Column 3 Line 25), wherein said rotor comprises a skirt portion (=cylindrical portion of rotor 9 surrounding annular magnets 8 in Fig 1), wherein said skirt portion comprises magnets (Column 3 Line 1-14). 
Hence it would have been obvious to one of ordinary skill in the art to modify the unknown construction for the armature in the rotor of said control motor in Figure 4 of Englander USPN 5662456 with the annular plurality of permanent magnets as taught by Casaro USPN 6158986 in order to provide a pump having substantial constructive simplicity and/or an improved compactness especially in the axial direction (Column 3 Line 30-35).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander USPN 5662456 in view of Schofield US 2006/0099094 as applied to claim 4 above, and further in view of Taira US 2002/0053848.
Regarding Claim 11: Englander USPN 5662456 as modified by Schofield US 2006/0099094 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Additionally, Englander USPN 5662456 discloses the limitations: said turbomolecular pump comprising said shaft (i.e. cylindrical shaft portion in Attached Figure 2) forming a drive spindle (cylindrical shaft portion,33,9,21,26,34, Column 3 Line 17-29) and said control motor 11 being formed around said drive spindle (as seen in Fig 4 control motor 11 is located radially outside of (i.e. around) the elements of the drive spindle). Englander USPN 5662456 is silent regarding the limitations: a further motor for driving said shaft. 
However Taira US 2002/0053848 does disclose the limitations: A turbomolecular pump (Fig 1) having a motor 40, and a shaft (i.e. hollow shaft generally indicated by element 32 in Fig 1); said turbomolecular pump comprising a further motor (30,33,34) for driving said shaft (¶0022). 
Hence it would have been obvious to one of ordinary skill in the art to modify the cylindrical shaft portion (Attached Figure 2) in the drive spindle (cylindrical shaft portion,33,9,21,26,34) of Englander USPN 5662456 with the further motor (30,33,34) for driving said shaft (¶0022) of Taira US 2002/0053848 in order to provide a compact and economical evacuating system capable of evacuating multiple pressure regions (¶0016).
Regarding Claim 12: Englander USPN 5662456 as modified by Schofield US 2006/0099094 and Taira US 2002/0053848 does disclose the limitations set forth in claim 11.
Further Regarding Claim 12: Claim 12 recites the claim language:
wherein said further motor is configured to drive said rotor during steady state operation and said control motor is configured to drive said rotor during acceleration and deceleration of said rotor of said turbomolecular pump.
Which are method steps. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". See MPEP 2114. --Additionally, it is noted that in the combination of Englander USPN 5662456 as modified by Schofield US 2006/0099094 and Taira US 2002/0053848, the further motor (Taria - 30,33,34) would be capable of (i.e. configured to) drive said rotor (Englander - 8, Fig 4) during steady state operation, and the control motor (Englander - 11, Fig 4 | Schofield - 34) would be capable of (i.e. configured to) drive said rotor (Englander - 8, Fig 4) during acceleration and deacceleration of said rotor of said turbo molecular pump, as claimed.--
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander USPN 5662456 in view of Schofield US 2006/0099094 as applied to claims 4 above, and further in view of Tollner USPN 7814922.
Regarding Claim 13: Englander USPN 5662456 as modified by Schofield US 2006/0099094 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Additionally Englander USPN 5662456 discloses the limitations: during operation of the turbomolecular pump (i.e. during operation of pump in Fig 1 | i.e. during operation of pump in Fig 4) a vacuum chamber which is to be evacuated is connected to inlet flange 12; due to rotation of the rotor gases are pumped from the vacuum chamber to an outlet 13; and a backing pump is connected to the outlet (Column 2 Line 5-19), said control motor 11 to control a speed of said rotor (as control motor 11 drives rotor 8, the control motor 11 is able to control a speed (i.e. rotation speed) of said rotor 8). Englander USPN 5662456 is silent regarding the limitations: wherein said turbomolecular pump comprises control circuitry for controlling a pressure at an inlet of said turbomolecular pump, said control circuitry being configured to control said control motor and thereby the pressure at the inlet of said turbomolecular pump. 
However Tollner USPN 7814922 does disclose the limitations: a vacuum chamber 10, a turbomolecular pump (14, Fig 1, Column 3 Line 6-22) having an outlet (i.e. outlet of first pump unit 14 in Fig 1) and a control motor (i.e. motor of first pump unit 14, the motor of the first pump unit is the same as the TMP motor discussed in Column 3 Line 31-67), wherein said turbomolecular pump comprises control circuitry 21 for controlling a pressure (i.e. pressure measured by sensor 19 in chamber 10) at an inlet of said turbomolecular pump (inlet = inlet of first pump unit 14, as chamber 10 is fluidly connected to the inlet of pump unit 14, the pressure measured by sensor 19 would be representative of the pressure at the inlet), said control circuitry (21, computer at the control unit, Column 3 Line 38-67) being configured to control said control motor to control a speed of said turbomolecular pump (speed of said turbomolecular pump = ω) and thereby the pressure at the inlet of said turbomolecular pump (as seen in the relationships in Column 3, Figure 6, Figures 7-8, a reduction in pump speed increases the range of chamber pressures that are obtainable between a limit restricted by thermal behavior of the pump and stalling of the pump, Column 8 Line 57-63). 
Hence it would have been obvious to one of ordinary skill in the art to modify the control motor 11 of Englander USPN 5662456 with the control circuitry (21, computer at the control unit) of Tollner USPN 7814922 in order to control the speed of the pump below a predetermined value to increase an operable range of chamber pressures which are obtainable by the pump (Column 8 Line 57-63, Column 5 Line 46-50).
Regarding Claim 14: Englander USPN 5662456 as modified by Schofield US 2006/0099094 and Tollner USPN 7814922 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 13. Englander USPN 5662456 does not disclose the limitations: wherein said turbomolecular pump comprises an exhaust valve, said control circuitry being configured to control said exhaust valve to increase pressure at an exhaust of said turbomolecular pump in conjunction with controlling said control motor to slow said rotor. 
However Tollner USPN 7814922 does disclose the limitations: wherein said turbomolecular pump 14 comprises an exhaust valve (18,20), said control circuitry (21, computer at the control unit) being configured to control said exhaust valve (as seen in Figure 1, element 21 is capable of controlling element 18, Column 5 Line 66-Column 6 Line 52) to increase pressure at an exhaust of said turbomolecular pump (i.e. closing element 20 increases the backing pressure (e.g. the pressure at an exhaust) of the first pump unit 14 (i.e. the turbo molecular pump)) in conjunction with controlling said control motor to slow said rotor (as seen in the relationships in Column 3, Figure 6, Figures 7-8, a reduction in pump speed increases the range of chamber pressures that are obtainable between a limit restricted by thermal behavior of the pump and stalling of the pump, Column 8 Line 57-63). 
Hence it would have been obvious to one of ordinary skill in the art to modify the exhaust 13 of the turbomolecular pump (Fig 1 | Fig 4) of Englander USPN 5662456 with the control circuitry (21, computer at the control unit) and exhaust valve (18,20) of Tollner USPN 7814922 in order to decrease the conductance by providing the flow control unit so that the range of valve angles of the exhaust valve that effects changes in chamber pressures is increased (Column 7 Line 1-24).
Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander USPN 5662456 as applied to claim 16 above, and further in view of Tollner USPN 7814922.
Regarding Claim 28: Englander USPN 5662456 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 16. Additionally Englander USPN 5662456 discloses the limitations: during operation of the turbomolecular pump (i.e. during operation of pump in Fig 1 | i.e. during operation of pump in Fig 4) a vacuum chamber which is to be evacuated is connected to inlet flange 12; due to rotation of the rotor gases are pumped from the vacuum chamber to an outlet 13; and a backing pump is connected to the outlet (Column 2 Line 5-19), said control motor 11 to control a speed of said rotor (as control motor 11 drives rotor 8, the control motor 11 is able to control a speed (i.e. rotation speed) of said rotor 8). Englander USPN 5662456 is silent regarding the limitations: wherein said turbomolecular pump comprises control circuitry for controlling a pressure at an inlet of said turbomolecular pump, said control circuitry being configured to control said control motor and thereby the pressure at the inlet of said turbomolecular pump. 
However Tollner USPN 7814922 does disclose the limitations: a vacuum chamber 10, a turbomolecular pump (14, Fig 1, Column 3 Line 6-22) having an outlet (i.e. outlet of first pump unit 14 in Fig 1) and a control motor (i.e. motor of first pump unit 14, the motor of the first pump unit is the same as the TMP motor discussed in Column 3 Line 31-67), wherein said turbomolecular pump comprises control circuitry 21 for controlling a pressure (i.e. pressure measured by sensor 19 in chamber 10) at an inlet of said turbomolecular pump (inlet = inlet of first pump unit 14, as chamber 10 is fluidly connected to the inlet of pump unit 14, the pressure measured by sensor 19 would be representative of the pressure at the inlet), said control circuitry (21, computer at the control unit, Column 3 Line 38-67) being configured to control said control motor to control a speed of said turbomolecular pump (speed of said turbomolecular pump = ω) and thereby the pressure at the inlet of said turbomolecular pump (as seen in the relationships in Column 3, Figure 6, Figures 7-8, a reduction in pump speed increases the range of chamber pressures that are obtainable between a limit restricted by thermal behavior of the pump and stalling of the pump, Column 8 Line 57-63). 
Hence it would have been obvious to one of ordinary skill in the art to modify the control motor 11 of Englander USPN 5662456 with the control circuitry (21, computer at the control unit) of Tollner USPN 7814922 in order to control the speed of the pump below a predetermined value to increase an operable range of chamber pressures which are obtainable by the pump (Column 8 Line 57-63, Column 5 Line 46-50).
Regarding Claim 29: Englander USPN 5662456 as modified by Tollner USPN 7814922 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 28. Englander USPN 5662456 does not disclose the limitations: wherein said turbomolecular pump comprises an exhaust valve, said control circuitry being configured to control said exhaust valve to increase pressure at an exhaust of said turbomolecular pump in conjunction with controlling said control motor to slow said rotor. 
However Tollner USPN 7814922 does disclose the limitations: wherein said turbomolecular pump 14 comprises an exhaust valve (18,20), said control circuitry (21, computer at the control unit) being configured to control said exhaust valve (as seen in Figure 1, element 21 is capable of controlling element 18, Column 5 Line 66-Column 6 Line 52) to increase pressure at an exhaust of said turbomolecular pump (i.e. closing element 20 increases the backing pressure (e.g. the pressure at an exhaust) of the first pump unit 14 (i.e. the turbo molecular pump)) in conjunction with controlling said control motor to slow said rotor (as seen in the relationships in Column 3, Figure 6, Figures 7-8, a reduction in pump speed increases the range of chamber pressures that are obtainable between a limit restricted by thermal behavior of the pump and stalling of the pump, Column 8 Line 57-63). 
Hence it would have been obvious to one of ordinary skill in the art to modify the exhaust 13 of the turbomolecular pump (Fig 1 | Fig 4) of Englander USPN 5662456 with the control circuitry (21, computer at the control unit) and exhaust valve (18,20) of Tollner USPN 7814922 in order to decrease the conductance by providing the flow control unit so that the range of valve angles of the exhaust valve that effects changes in chamber pressures is increased (Column 7 Line 1-24).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander USPN 5662456 in view of Tollner USPN 7814922 as applied to claim 28 above, and further in view of Tattersall US 2015/0086387.
Regarding Claim 30: Englander USPN 5662456 as modified by Tollner USPN 7814922 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 28. Additionally Englander USPN 5662456 discloses the limitations: said turbomolecular pump (Fig 1 | Fig 4) comprising an exhaust 13. Further, Tollner USPN 7814922 discloses the limitations: wherein said control circuitry (21, computer at the control unit) is configured to control said control motor to slow said rotor (as seen in the relationships in Column 3, Figure 6, Figures 7-8, a reduction in pump speed increases the range of chamber pressures that are obtainable between a limit restricted by thermal behavior of the pump and stalling of the pump, Column 8 Line 57-63). Englander USPN 5662456 and Tollner USPN 7814922 are silent regarding the limitations: a purge gas inlet at an exhaust of the turbomolecular pump, and the control circuitry is configured to control addition of a purge gas at said exhaust. 
However Tattersall US 2015/0086387 does disclose the limitations: said turbomolecular pump 22 comprising a purge gas inlet (i.e. fluid line downstream of valve 34 in Figure 1) at an exhaust (i.e. fluid line between element 22 and 24 in Figure 1), wherein said control circuitry 30 is configured to control addition of a purge gas (i.e. control purge gas from source 32 with control of valve 34 by controller 30 in Fig 1) at said exhaust (Fig 1, ¶0025). 
Hence it would have been obvious to one of ordinary skill in the art to modify the exhaust 13 of Englander USPN 5662456 and the control circuitry (21, computer at the control unit) of Tollner USPN 7814922 with the purge gas inlet, source of purge gas 32, purge gas flow control valve 34 and control circuitry 30 of Tattersall US 2015/0086387 in order to alter the backing pressure at the outlet of the turbomolecular pump (Figure 1, ¶0025).
Claim(s) 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander USPN 5662456 in view of Schofield US 2006/0099094 and Tollner USPN 7814922 as applied to claim 13 above, and further in view of Tattersall US 2015/0086387.
Regarding Claim 15: Englander USPN 5662456 as modified by Schofield US 2006/0099094 and Tollner USPN 7814922 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 13. Additionally Englander USPN 5662456 discloses the limitations: said turbomolecular pump (Fig 1 | Fig 4) comprising an exhaust 13. Further, Tollner USPN 7814922 discloses the limitations: wherein said control circuitry (21, computer at the control unit) is configured to control said control motor to slow said rotor (as seen in the relationships in Column 3, Figure 6, Figures 7-8, a reduction in pump speed increases the range of chamber pressures that are obtainable between a limit restricted by thermal behavior of the pump and stalling of the pump, Column 8 Line 57-63). Englander USPN 5662456, Schofield US 2006/0099094, and Tollner USPN 7814922 are silent regarding the limitations: a purge gas inlet at an exhaust of the turbomolecular pump, and the control circuitry is configured to control addition of a purge gas at said exhaust. 
However Tattersall US 2015/0086387 does disclose the limitations: said turbomolecular pump 22 comprising a purge gas inlet (i.e. fluid line downstream of valve 34 in Figure 1) at an exhaust (i.e. fluid line between element 22 and 24 in Figure 1), wherein said control circuitry 30 is configured to control addition of a purge gas (i.e. control purge gas from source 32 with control of valve 34 by controller 30 in Fig 1) at said exhaust (Fig 1, ¶0025). 
Hence it would have been obvious to one of ordinary skill in the art to modify the exhaust 13 of Englander USPN 5662456 and the control circuitry (21, computer at the control unit) of Tollner USPN 7814922 with the purge gas inlet, source of purge gas 32, purge gas flow control valve 34 and control circuitry 30 of Tattersall US 2015/0086387 in order to alter the backing pressure at the outlet of the turbomolecular pump (Figure 1, ¶0025).
Regarding Claim 25: Englander USPN 5662456 does disclose the limitations: wherein said pump (Fig 1 | Fig 4) comprises a pump housing (2, Column 2 Line 5-20) and said control motor 11 is located within said pump housing (as seen in Fig 1, control motor is located within housing 2 | as seen in Fig 4, control motor 11 is located within housing 2).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander USPN 5662456 in view of Schofield US 2006/0099094, Tollner USPN 7814922 and further in view of Tattersall US 2015/0086387 as applied to claim 15 above, and further in view of Casaro USPN 6158986.
Regarding Claim 24: Englander USPN 5662456 as modified by Schofield US 2006/0099094, Tollner USPN 7814922 and Tattersall US 2015/0086387discloses in the above mentioned Figures and Specifications the limitations set forth in claim 15. Englander USPN 5662456 is silent regarding the limitations: wherein said skirt portion comprises magnets. 
However Casaro USPN 6158986 does disclose the limitations: a vacuum pump (Fig 1) comprising a rotor 9, and having an outer rotor motor (7,8, Fig 1, Column 2 Line 65-Column 3 Line 25), wherein said rotor comprises a skirt portion (=cylindrical portion of rotor 9 surrounding annular magnets 8 in Fig 1), wherein said skirt portion comprises magnets (Column 3 Line 1-14). 
Hence it would have been obvious to one of ordinary skill in the art to modify the unknown construction for the armature in the rotor of said control motor in Figure 4 of Englander USPN 5662456 with the annular plurality of permanent magnets as taught by Casaro USPN 6158986 in order to provide a pump having substantial constructive simplicity and/or an improved compactness especially in the axial direction (Column 3 Line 30-35).
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander USPN 5662456 in view of Schofield US 2006/0099094, Tollner USPN 7814922 and further in view of Tattersall US 2015/0086387 as applied to claim 15 above, and further in view of Taira US 2002/0053848.
Regarding Claim 26: Englander USPN 5662456 as modified by Schofield US 2006/0099094, Tollner USPN 7814922 and Tattersall US 2015/0086387discloses in the above mentioned Figures and Specifications the limitations set forth in claim 15. Additionally, Englander USPN 5662456 discloses the limitations: said turbomolecular pump comprising said shaft (i.e. cylindrical shaft portion in Attached Figure 2) forming a drive spindle (cylindrical shaft portion,33,9,21,26,34, Column 3 Line 17-29) and said control motor 11 being formed around said drive spindle (as seen in Fig 4 control motor 11 is located radially outside of (i.e. around) the elements of the drive spindle). Englander USPN 5662456 is silent regarding the limitations: a further motor for driving said shaft. 
However Taira US 2002/0053848 does disclose the limitations: A turbomolecular pump (Fig 1) having a motor 40, and a shaft (i.e. hollow shaft generally indicated by element 32 in Fig 1); said turbomolecular pump comprising a further motor (30,33,34) for driving said shaft (¶0022). 
Hence it would have been obvious to one of ordinary skill in the art to modify the cylindrical shaft portion (Attached Figure 2) in the drive spindle (cylindrical shaft portion,33,9,21,26,34) of Englander USPN 5662456 with the further motor (30,33,34) for driving said shaft (¶0022) of Taira US 2002/0053848 in order to provide a compact and economical evacuating system capable of evacuating multiple pressure regions (¶0016).
Regarding Claim 27: Englander USPN 5662456 as modified by Schofield US 2006/0099094, Tollner USPN 7814922, Tattersall US 2015/0086387, and Taira US 2002/0053848 does disclose the limitations set forth in claim 26.
Further Regarding Claim 27: Claim 27 recites the claim language:
wherein said further motor is configured to drive said rotor during steady state operation and said control motor is configured to drive said rotor during acceleration and deceleration of said rotor of said turbomolecular pump.
Which are method steps. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". See MPEP 2114. --Additionally, it is noted that in the combination of Englander USPN 5662456 as modified by Schofield US 2006/0099094, Tollner USPN 7814922, Tattersall US 2015/0086387, and Taira US 2002/0053848, the further motor (Taria - 30,33,34) would be capable of (i.e. configured to) drive said rotor (Englander - 8, Fig 4) during steady state operation, and the control motor (Englander - 11, Fig 4 | Schofield 34) would be capable of (i.e. configured to) drive said rotor (Englander - 8, Fig 4) during acceleration and deacceleration of said rotor of said turbo molecular pump, as claimed.--.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  
	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125).
 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.


Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mokler US 2005/0106005 - disclose a turbo molecular pump having an outer rotor motor.
Nonaka USPN 6364604 - disclose a turbo molecular pump having an outer rotor motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746